Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-18-00053-CV

                                          Roy WATTERS,
                                             Appellant

                                                  v.

                                 Mike LOPEZ and Tiffany Liesman,
                                          Appellees

                      From the 198th Judicial District Court, Kerr County, Texas
                                      Trial Court No. 16616B
                              Honorable Rex Emerson, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 21, 2018

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion shows appellees received

a copy of the motion, and appellees have not opposed the motion. Therefore, we grant the motion

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed against

appellant.

                                                   PER CURIAM